MEMORANDUM OPINION
BUSSEY, Judge.
The petitioner, Jesse James Robinson, was charged by Information in the District Court of Nowata County with the crime of Petty Larceny After Former Conviction of a Felony. He entered a plea of guilty to said charge and was sentenced to serve two years imprisonment at McAlester, Oklahoma, where he was received on the 29th day of May, 196S.
According to the records of that institution, he completed serving said sentence on August 3, 1966. The records reflect he is currently confined in the Penitentiary under judgment and sentence rendered against him on his pleas of guilty from the Tulsa County Court, case nos. 21403 and 21406, wherein he was sentenced to serve a term of 28 months. The records of the penitentiary disclose his minimum release date to be December 28, 1967, and his maximum release date to be December 2, 1968.
Petitioner, by arid through his attorney, on the 28th day of June, 1967, filed an application in this Court seeking his release from confinement in the State Penitentiary at McAlester under authority and by virtue of a judgment and sentence rendered against him in the District Court of Nowata County on the 28th day of May, 196S, alleging the invalidity of the judgment and sentence for several reasons not properly before us at this time, for one who has completed serving a sentence rendered against him and who is not confined by virtue of said judgment and sentence, is neither entitled to an adjudication as to the validity of said judgment and sentence, nor to habeas corpus. The writ prayed for is accordingly denied.
Writ denied.
NIX, P. J., and BRETT, J., concur.